Case 1:14-cv-06914-ER Document 65 Filed 05/13/20 Page 1 of 2
LAW OFFICE OF

JUSTIN A. ZELLER, P.c.

JUSTIN A. ZELLER

 

JAZELLER@ZELLERLEGAL.COM UsbC SDNY TELEPHONE: 212.229.2249
JOHN M. GURRIERI DOCUMENT FACSIMILE: 212.229.2246
JMGURRIERI@ZELLERLEGAL.COM ELECTRONICALLY FILED
DOC
eee Defendants are directed to respond by
MEMO ENDORSED bate FIED: May 17,2020 _ May 22, 2020.
VIA ECF SO ORDERED.

 

ao? (1) feu
Hon. Edgardo Ramos, United States District Judge ZEB 5 VW, NC
United States District Court for the Southern District of New York Edgardo Ramos, U.S.D.J

Thurgood Marshall United States Courthouse Dated: May 17,2020
New York, New York

 

Re: Moreno-Baez v. Snack Company, LLC et al, 14 CV 6914 (ER)

 

 

Dear Judge Ramos:
This firm represents the plaintiff in the above-referenced action.

On January 12, 2015, Kevin S. O’ Donoghue and Daniel R. Swanson, then associated with
Helbraun Levey, LLP, appeared on behalf of all defendants.

On March 2, 2016, Rob J. Ontell, then associated with Helbraun Levey, LLP, appeared on
behalf of Snack Company Bedford, LLC, and Adam Greene.

On February 25, 2020, the Court dismissed plaintiffs claims against the defendant Elias
Varkoutas.

The defendants Snack Company, LLC; Snack Company Bedford, LLC; and Adam Greene
still remain in this case. Kevin S. O’Donoghue and Daniel R. Swanson are attorneys of record for
all defendants, and Rob J. Ontell for Snack Company Bedford, LLC; and Adam Greene. The
plaintiff has been informed that at least Rob J. Ontell and Kevin S. O’Donoghue are no longer
associated with Helbraun Levey, LLP, yet the plaintiff notes they are still nonetheless attorneys of
record despite this.

On February 27, 2020, the plaintiff submitted a status report with consent of Lee Jacobs,
an attorney from Helbraun Levey, LLP, informing the Court that two of the attorneys who appeared
on behalf of the remaining defendants are no longer associated with Helbraun Levey, LLP. The
status report also informed the Court that Helbraun Levey, LLP, had still been unable to contact
the remaining defendants as of that date.

On Tuesday, the plaintiff emailed Lee Jacobs, asking if Helbraun Levey, LLP, will be
representing the remaining defendants. The plaintiff has not received a response to the email. If
Adam Greene will proceed pro se, the plaintiff needs to be able to correspond with him, so that he
can be served with any motions or work on any joint pretrial documents. If the LLCs are
unrepresented, they will be in default. Currently, Helbraun Levey, LLP, is still attorney of record
for the remaining defendants. The plaintiff seeks Court intervention to institute a deadline whereby
the defense counsel will either move to be relieved as counsel or confirm they will continue to
represent the remaining defendants. This determination is required before the case can proceed.

 

277 BROADWAY, SUITE 408, NEW YORK, N.Y. 10007-2036
Case 1:14-cv-06914-ER Document 65 Filed 05/13/20 Page 2 of 2

Respectfully submitted,

John M. Gurrieri
